DETAILED ACTION
This office action is a response to amendment filed on 10/21/2020.
Claims 1-26 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/21/2020 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Claims 1-2, 4, 8-9, 11, 14-15, 17 and 21- 26 have been amended.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration, when reading claims in light of the specification, and after considering Applicant’s arguments/ amendments submitted on 10/21/2020, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.

Prior art references of recorded in combination teach each of these features;
Dinan et al. (US 20130155891 A1) teaches receiving of message from base station where the information indicate the beamforming and frequency information.
Ly et al. (US 20180110019 A1) teaches transmission of signal/ burst to base station and configuring portion of received burst.

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 1; specifically to the other limitations with the combination of including;  

“receive, a synchronization signal/physical broadcasting channel (SS/PBCH) block comprising a PBCH that carries a master information block (MIB) including a system information block 1 control resource set (SIB 1 CORESET) configuration, wherein the SIB1 CORESET configuration comprises a number of resource blocks (RBs) and information of time domain resources for the SIB 1 CORESET; determining an initial active bandwidth part (BWP) based on the number of RBs for the SIB1 CORESET; and receiving a physical downlink control channel (PDCCH) in at least one time-frequency resource within the SIB 1 CORESET, wherein the PDCCH includes scheduling information of a physical downlink shared channel (PDSCH) for a system information block 1 (SIB 1) within the initial active BWP”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996)Office Action Date May 2, 2018Response Date

For independent claims 8, 14 and 21, claims are similarly considered allowable. Claims disclosed similar limitations as of claim 1. Since when reading claims in light of the specification, none of the references of recorded alone or in combination disclosed or suggest any reasonable combination of limitations specified in the independent claims 8, 14 and 21; and thus claims are respectively allowable.

Dependent claims 2-7, 9-13 and 15- 20, 22-26 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/KYAW Z SOE/Primary Examiner, Art Unit 2412